
	
		III
		111th CONGRESS
		1st Session
		S. RES. 386
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2009
			Mr. Kaufman (for
			 himself, Mr. Lieberman,
			 Mr. McCain, Mr.
			 Dodd, Mr. Kyl,
			 Mr. Casey, Mr.
			 Graham, Mr. Levin,
			 Mr. Brownback, and
			 Mr. Hatch) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the Government of Iran for
		  restricting and suppressing freedom of the press, freedom of speech, freedom of
		  expression, and freedom of assembly, and for its human rights abuses, and for
		  other purposes.
	
	
		Whereas hundreds of thousands of Iranian citizens have
			 engaged in peaceful protest since the June 12, 2009, presidential election in
			 Iran;
		Whereas the Government of Iran has responded to these
			 protests with a concerted campaign of intimidation, repression, and violence,
			 including human rights abuses against Iranian citizens;
		Whereas there have been numerous allegations of torture,
			 rape, imprisonment, and violence perpetrated against Iranian citizens by the
			 Government of Iran since the June 12 elections;
		Whereas the Government of Iran has sought to restrict and
			 suppress the legitimate right of the people of Iran to exercise freedom of
			 speech, freedom of expression, freedom of assembly, and freedom of the
			 press;
		Whereas the Government of Iran has monitored, controlled,
			 and censored access to the Internet, and has conducted a campaign of harassment
			 and intimidation through the electronic media;
		Whereas Freedom House assesses Internet and digital media
			 in Iran as Not Free, and characterizes the Government of Iran as
			 wielding one of the world’s most sophisticated apparatuses for
			 controlling the internet and other digital technologies;
		Whereas the Government of Iran is engaged in a range of
			 activities that interfere with, or infringe upon, the right of the people of
			 Iran to access accurate, independent news and information;
		Whereas, according to Amnesty International, the
			 Government of Iran has banned several newspapers, including Farhang-e Ashti,
			 Arman-e Ravabet-e Omomi, Tahlil-e Rooz, and Sarmayeh;
		Whereas the Government of Iran has harassed, arrested,
			 detained, imprisoned, and assaulted numerous Iranian and foreign journalists,
			 publishers, editors, photographers, cameramen, and bloggers;
		Whereas the Government of Iran has prohibited Iranian and
			 non-Iranian news services from distributing reports in Farsi;
		Whereas the Government of Iran has revoked and temporarily
			 suspended the accreditation of foreign journalists to report on current events
			 and news developments in Iran;
		Whereas the Government of Iran has interrupted short
			 message service (SMS), preventing text message communications and blocking
			 Internet sites that utilize such services;
		Whereas the Government of Iran has partially jammed
			 shortwave and medium wave transmissions of Radio Farda, the Persian language
			 service of Radio Free Europe/Radio Liberty;
		Whereas the Government of Iran has intermittently jammed
			 satellite broadcasts by Radio Farda, the Voice of America’s Persian News
			 Network (PNN), the British Broadcasting Corporation (BBC), and other
			 non-Iranian government news services;
		Whereas the Government of Iran has blocked Web sites and
			 blogs, including social networking, content-sharing, and blogging sites, such
			 as Facebook, Twitter, YouTube, Orkut, Blogger, and Persianblog;
		Whereas the Government of Iran has targeted, blocked, and
			 limited Internet connections and mobile network access to thwart communication
			 in advance of planned demonstrations, and has seized mobile phones that were
			 used to film or document the demonstrations;
		Whereas the Government of Iran has monitored online
			 activities of Iranians and threatened them and their families with punitive
			 action, including citizens of Iran and Iranian-Americans living in the United
			 States and elsewhere overseas;
		Whereas, in November 2009, the police forces of the
			 Government of Iran formed a special unit to monitor websites and
			 Internet crimes, including political offenses;
		Whereas the Victims of Iranian Censorship Act (subtitle D
			 of title XII of Public Law 111–84), which was signed into law on October 28,
			 2009, stipulates that it shall be the policy of the United States to
			 encourage the development of technologies, including Internet Web sites, that
			 facilitate the efforts of the Iranian people to gain access to and share
			 accurate information and exercise freedom of speech, freedom of expressions,
			 freedom of assembly, and freedom of the press, through the Internet or other
			 electronic media;
		Whereas on December 10, 2009, President Barack Obama
			 affirmed in his statement accepting the Nobel Peace Prize, “We will bear
			 witness to the quiet dignity of reformers…to the hundreds of thousands who have
			 marched silently through the streets of Iran. It is telling that the leaders of
			 these governments fear the aspirations of their own people more than the power
			 of any other nation. And it is the responsibility of all free people and free
			 nations to make clear to these movements that hope and history are on their
			 side.”
		Whereas, on December 18, 2009, the United Nations General
			 Assembly passed a resolution calling on the Government of Iran to respect its
			 human rights obligations, including its obligations under its own constitution
			 as well as those of international human rights law; and
		Whereas, on December 18, 2009, the Department of State
			 issued a statement welcoming the passage of the United Nations resolution which
			 stated, The resolution, first adopted last month by the UN Third
			 Committee, expresses deep concern over the brutal response of Iranian
			 authorities to peaceful demonstrations in the wake of the June 12
			 election…Those in Iran who are trying to exercise their universal rights should
			 know that their voices are being heard.: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 right of the people of Iran to peacefully express their voices, opinions, and
			 aspirations, despite intimidation, repression, and violence;
			(2)condemns the
			 human rights abuses committed by the Government of Iran against Iranian
			 citizens;
			(3)condemns the
			 efforts of the Government of Iran to restrict and suppress freedom of the
			 press, freedom of speech, freedom of expression, and freedom of
			 assembly;
			(4)condemns online
			 censorship, monitoring, intimidation, and harassment conducted by the
			 Government of Iran, including threats against citizens of Iran and
			 Iranian-Americans living in the United States;
			(5)condemns an
			 atmosphere of impunity in Iran for those who employ censorship, intimidation,
			 harassment, or violence to restrict and suppress freedom of speech, freedom of
			 expression, freedom of assembly, and freedom of the press;
			(6)condemns the
			 Government of Iran for violating the International Covenant on Civil and
			 Political Rights, done at New York December 16, 1966, and entered into force
			 March 23, 1976, which has been ratified by Iran and states, Everyone
			 shall have the right to freedom of expression; this right shall include freedom
			 to seek, receive and impart information and ideas of all kinds, regardless of
			 frontiers, either orally, in writing or in print, in the form of art, or
			 through any other media of his choice.;
			(7)welcomes the
			 decision made by the Department of State on December 15, 2009, to foster and
			 support the free flow of information to Iranian citizens by recommending that
			 the Department of the Treasury’s Office of Foreign Assets Control (OFAC) issue
			 a general license that would authorize downloads of free mass market software
			 to Iran necessary for the exchange of personal communications or sharing of
			 information or both over the Internet as deemed essential to the
			 national interest of the United States; and
			(8)urges the
			 implementation of the Victims of Iranian Censorship Act (subtitle D of title
			 XII of Public Law 111–84).
			
